Case: 2:20-cv-03785-ALM-KAJ Doc #: 55 Filed: 11/02/20 Page: 1 of 3 PAGEID #: 1007

                                     United States District Court
                                      Southern District of Ohio
                                       __________________

                                   Related Case Memorandum
                                           Civil Cases

                Judge Marbley, Judge Sargus, Magistrate Judge Jolson, and Magistrate
TO:             Judge Vascura.

FROM:           Jodi L. Keener                 , Deputy Clerk

DATE:           10/29/2020
                                 Atherton v. Dowling, et al.
SUBJECT:        Case Caption:

CASE:           Case Number:     2:20-cv-5610
                                 Chief Judge Marbley and Magistrate Judge Chelsey M.
DISTRICT JUDGE:                  Vascura

                                 File Date:   10/27/2020


This memorandum is to notify you that the following cases are possibly related:

Related Case(s):

Case Caption:         Bloom et al v. Anderson et al

Case Number:          2:20-cv-4534                         District Judge:     Marbley

File Date:            9/1/2020                             Magistrate Judge:   Jolson


Case Caption:         Stavely v. Anderson et al

Case Number:          2:20-cv-4598                         District Judge:     Marbley

File Date:            9/3/2020                             Magistrate Judge:   Jolson


Case Caption:         Employees Retirement System of the City of St. Louis v. Jones et al

Case Number:          2:20-cv-4813                         District Judge:     Marbley

File Date:            9/9/2020                             Magistrate Judge:   Jolson


Case Caption:         Beck v. Anderson et al
Case: 2:20-cv-03785-ALM-KAJ Doc #: 55 Filed: 11/02/20 Page: 2 of 3 PAGEID #: 1008

Memo Re: Related Civil Cases
Page 2



Case Number:        2:20-cv-5020                       District Judge:     Marbley

File Date:          9/24/2020                          Magistrate Judge:   Jolson


Case Caption:       Electrical Workers Pension Fund, Local 103, I.B.E.W. v. Anderson et al

Case Number:        2:20-cv-5128                       District Judge:     Marbley

File Date:          9/30/2020                          Magistrate Judge:   Jolson


Case Caption:       Sarnelli v. Anderson et al

Case Number:        2:20-cv-5192                       District Judge:     Marbley

File Date:          10/2/2020                          Magistrate Judge:   Jolson


Case Caption:       Massachusetts Laborers Pension Fund v. Jones et al

Case Number:        2:20-cv-5237                       District Judge:     Marbley

File Date:          10/5/2020                          Magistrate Judge:   Jolson


Case Caption:       Owens v. FirstEnergy Corp. et al

Case Number:        2:20-cv-3785                       District Judge:     Marbley

File Date:          7/28/2020                          Magistrate Judge:   Jolson




Revised 7/19/2012
Case: 2:20-cv-03785-ALM-KAJ Doc #: 55 Filed: 11/02/20 Page: 3 of 3 PAGEID #: 1009

Memo Re: Related Civil Cases
Page 2



                                                                                   Jodi Keener
The District Judges having conferred, we respond to Case Administrator
as follows:


Judges’ Response:

                    We agree that the cases are not related and that the subject case should remain
                    with the Judge to whom it is assigned.
            x
                    We agree that the cases are related and that the subject case should be transferred
                    to the docket of Judge                    Marbley

                    We agree that although the cases are related, the subject case nevertheless should
                    remain with the Judge to whom it was assigned.

                    We are unable to agree and will accept any decision made by the Chief Judge.

                    I am the Judge on both/all of the listed cases and have determined that the cases are
                    not related.

                    I am the Judge on both/all of the listed cases and have determined that the cases
                    are related and they shall both/all remain on my docket.

                    Other Direction of Judge: _____________________________________________

                    __________________________________________________________________
                                                ________________________________
                                                __                            _ _



                                                  United
                                                   nit
                                                    i ed
                                                       d States D
                                                                Di
                                                                District
                                                                  istrict Judgee



                                                  United
                                                   nited Statess D
                                                                 Di
                                                                 District
                                                                  istrict Jud
                                                                          Judge
                                                                            dgee



                                                  United States District Judge




Cc: Courtroom Deputies

Revised 7/19/2012
